

DRILLING PROGRAM AGREEMENT


This Drilling Program Agreement (“Agreement”) is made and entered into as of
December 21, 2005, by and between Griffin & Griffin Exploration, L.L.C., a
limited liability company (“Griffin”), and 0743608 B.C. Ltd. (“Investor”).


RECITAL:


Griffin is the owner or will become the owner of the oil, gas and mineral leases
covering those prospects described in Exhibit “A” attached and will drill on
each prospect a well (“Program Well”) to a depth sufficient to test the Frio
Sands identified as prospectively productive of oil and/or gas (the “Drilling
Program”).


Investor wishes to purchase a ten percent (10%) gross working and revenue
interest in the Drilling Program.


ARTICLE I
DRILLING PROGRAM


A. The Drilling Program shall be conducted as Griffin in its capacity as
Operator and shall consist of the drilling, logging, testing and the completing
and equipping for production (or if applicable, the plugging and abandonment) of
ten (10) wells upon the subject prospects (the “Program Wells”), with such wells
being located at sites selected by Griffin and being drilled to a subsurface
depth equal to such depth as is necessary to penetrate prospectively productive
sands of the Frio Formation (“Contract Depth”).


The total operational and overhead costs for one hundred percent (100%) interest
in the 10-Well Drilling Program is U.S. $3,500,000.00 or less.


Griffin shall use all reasonable efforts to cause the initial Drilling Program
Well to be spudded on or before April 1, 2006, and to thereafter conduct the
Drilling Program on a sequential basis in such a manner so that the Drilling
Program shall be completed within nine (9) months of the date on which the
initial Program Well was spudded. The parties acknowledge delays in drilling may
be occasioned by lack of rig availability, weather conditions and, where
applicable, flood waters of the Mississippi River. When any such condition
exists, the completion date of the Drilling Program may be extended by such
period of time as equals the period access to a location or locations was
impractical or unduly burdensome.


Griffin shall cause each horizon encountered by each Program Well that is
potentially capable of producing hydrocarbons in commercial quantities to
undergo the following logging and testing program:


(i) a dual induction sonic electrical log or its equivalent; and,
 
 

--------------------------------------------------------------------------------


 
    (ii) side wall core testing of all potentially productive formations.
Griffin shall provide Investor with reasonable notice of the conducting of each
such logging and testing program in such manner and time as to allow Investor
sufficient opportunity to have a representative present during such logging and
testing.


Based upon the results of the logging and testing, Griffin shall decide whether
or not a completion attempt should be conducted as to any one or more of the
tested horizons. In the event that Griffin should decide against any completion
attempt as to a particular Program Well, then such Program Well shall be
immediately plugged and abandoned. In the event that Griffin should decide to
conduct one or more completion attempts as to a particular Program Well, then
such completion attempt shall be conducted by Griffin.


B. Prior to the spudding of each Program Well, Griffin shall:


(i) hold defensible title to the oil, gas and mineral leasehold estate covering
the Prospect;


(ii) obtain and deliver to Investor a drill site title opinion, which shall be
addressed to Griffin, covering the applicable well site acreage and indicating
that the title to interests to be acquired by Investor hereunder is of a nature
that is customarily relied upon by a reasonable person engaged in activities
similar to those contemplated by the Drilling Program;


(iii) obtain from the applicable governmental authority all necessary licenses
and permits;


(iv) use its reasonable efforts to (1) obtain leases covering any mineral estate
underlying the applicable well site acreage that is not otherwise subject to a
lease held by Griffin; provided that such leases, without the prior consent of
Investor, shall not provide for more than twenty-five percent (25%) of
eight-eighths (8/8) royalty and overriding royalty interest; (2) enter into a
drilling contract with a drilling contractor regularly engaged in such business
on such terms as Griffin deems to be in the best interest of the Drilling
Program.


ARTICLE II


1. Within forty-eight (48) hours after the execution of this Agreement by
Investor, Investor shall cause to be wired to the Truly, Smith & Latham Trust
Account (the “Escrow Agent”) at the Natchez Main Office of AmSouth Bank the sum
of $110,000.00 (U.S. Dollars) to cover costs and expenses of Griffin in managing
the Drilling Program, costs previously incurred in obtaining and processing
seismic information and Griffin’s ongoing office overhead expenses. The said
$110,000.00 shall be paid to Griffin by the Escrow Agent only after receipt from
Griffin certifying the owner or owners of the remaining fifty percent (50%)
interest of the Drilling Program, who are unrelated third parties to the
Investor, had paid their fifty percent (50%) share, or $550,000.00, of the costs
and expenses in managing the Drilling Program, costs previously incurred in
obtaining and processing seismic information and Griffin’s ongoing office
overhead expenses. Failure of Griffin to receive from the other unrelated third
party owners of fifty percent (50%) of the Drilling Program their contribution
to cover said costs and expenses within
 
 

--------------------------------------------------------------------------------


 
forty-eight (48) hours of Investor’s payment to the Escrow Agent shall give rise
to Investor the right to demand from the Escrow Agent a return of the full
escrow payment.


The liability of the Escrow Agent shall be limited to the receipt, holding and
disbursing of the escrowed funds as set out above.


2. Upon the payments for which provision is made in Paragraph 1 above, Investor
shall caused to be wired to Griffin the sum of $240,000.00 (U.S. Dollars), which
payment shall be made on or before January 20, 2006. This payment is conditioned
upon Investor and Griffin entering into a mutually acceptable Joint Operating
Agreement containing provisions customarily found in such Operating Agreements
covering Frio wells in Southwest Mississippi. Failure to agree upon a Joint
Operating Agreement by January 20, 2006, shall permit either party to terminate
this Drillling Program Agreement, at which time any funds paid by Investor shall
be returned to Investor and neither party shall have any further obligation to
the other.


The remaining $240,000.00 shall be deposited in a separate Griffin bank account
appropriately identified as the Investor Drilling Fund. As costs are incurred in
drilling, completing, operating and constructing pipelines, Griffin may withdraw
from the fund Investor’s proportionate costs of such expenses. Nothing in this
Agreement shall be construed as requiring Investor to contribute more than his
initial contribution of $350,000.00. Upon the completion of the Drilling
Program, any remaining funds in the Investor Drilling Fund shall be refunded to
Investor.


Griffin shall deliver to Investor on a monthly basis an accounting using
generally accepted accounting practices, which accounting shall reflect all
withdrawals from the Investor Drilling Fund and the amount remaining in it.


ARTICLE III


Upon the establishment of production from each Program Well, Griffin shall
receive payment for all oil and/or gas sold attributable to the interest covered
by this Agreement. The proceeds from such sales shall be paid to Investor after
making the following deductions:


(a) The payment of all operating expenses assessed the subject interests as
required by the Operating Agreement.


(b) After making the payments required by (a) above, the payment to Griffin of
fifteen percent (15%) of such remaining amount.


Payments to Investor shall be made by bank wire within fifteen (15) days after
receipt of all sales of production proceeds by Griffin.


The parties do no anticipate the execution and recording of an assignment or
other conveyance to Investor reflecting his interest in the Program Wells.
However, upon request from
 
 

--------------------------------------------------------------------------------


 
Investor, Griffin shall deliver to Investor an instrument in recordable form
recognizing Investor’s ownership in the Program Wells.


ARTICLE IV


A. Griffin shall keep, or caused to be kept, accurate, complete and proper
books, records and accounts of all activities conducted pursuant to this
Agreement and Operating Agreement. Such books, records and accounts shall be
prepared on an income tax basis and shall be kept at the principal office of
Griffin, or such other office as Griffin may designate for such purpose. In
addition to the reports required by the Operating Agreement, Griffin shall, from
time to time (not less frequently than monthly), submit to Investor such reports
and supporting information as may be necessary to keep Investor informed with
respect to all activities conducted pursuant to this Agreement and the Operating
Agreement. Investor and his agents and representatives shall have, upon giving
Griffin reasonable notice and during normal working hours, complete access for
such inspection and copying, as Investor deems necessary, to the books and
records maintained by Griffin that relate to the activities conducted pursuant
to this Agreement and Operating Agreement.


B. In addition to the books, records, accounts and reports contemplated by
Clause A above, Griffin shall provide, at no additional cost to Investor, such
accounting services and support to Investor as may be necessary for Investor to
prepare all tax forms, returns and reports required by applicable federal and
state laws, rules and regulations.


Investor, upon notice to Griffin, shall have the right, at Investor’s sole cost
and expenses, to have an audit conducted by a firm of independent certified
accountants or other accountants designated by Investor, of the books and
records maintained by Griffin that relate to the activities conducted under the
terms of this Agreement and the Operating Agreement.


ARTICLE V


A. Any notice required or permitted to be given under the terms of this
Agreement shall be deemed as given if directed to Griffin at the following
address:


Griffin & Griffin Exploration, L.L.C.
LeFleur’s Gallery
P.O. Box 12274
Jackson, MS 39236
Attention: John Andrew Griffin
Fax: (601) 713-1175.


Notices to Investor shall be deemed given if addressed:


0743608 B.C. Ltd.
5774 Deadpine Drive
 
 

--------------------------------------------------------------------------------


 
                Kelowna, BC, Canada V1P 1A3
Phone: (250) 765-6424
Fax: (250) 765-4408.
 


B. This Agreement constitutes the entire understanding between the parties with
respect to the subject matter hereof, and supersedes all other understandings
and negotiations with respect thereto. This Agreement may amended only in a
writing signed by both parties hereto. Any provision of this Agreement may be
waived only in writing signed by the party to be charged with such waiver. No
course of dealing between the parties shall be effective to amend or waive any
provision of this Agreement.


C. Investor recognizes that Griffin is otherwise engaged in activities relating
to the exploration for, and production of, oil and gas and in that regard,
Griffin currently holds and may hereafter acquire interests in acreage and
prospects other than the Subject Prospects and well site acreage, and that
Griffin shall have no restrictions hereunder in regard to such other interests.


D. It is not the purpose or intention of the parties hereto create any
partnership, joint venture or association. Neither party shall, by reason of
this Agreement, have the right to bind the other party to any contract, except
to the extent expressly provided for in the Operating Agreement.


E. If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced under applicable law, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
herein are not affected in any manner adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, then this Agreement may be reformed to the extent necessary
so as to effect the original intent of the parties as closely as possible in
order that the transactions contemplated herein are consummated as originally
contemplated to the fullest extent possible.


F. This Agreement shall be binding upon and inure solely to the benefit of each
party hereto and their successors and assigns, and nothing in this Agreement,
express or implied, is intended to confer upon any other person any rights or
remedies of any nature whatsoever under or by reason of this Agreement.


G. This Agreement shall be governed by the laws of the State of Mississippi.


H. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


I. All obligations of either party to this Agreement to the other party hereto
shall be suspended so long as the performance of such obligation is prevented or
hindered in whole or in part by reason of fire, earthquake, action of the
elements, strikes, riots, lockouts, civil
 
 

--------------------------------------------------------------------------------


 
commotions, acts of the country’s enemy, inability to obtain the necessary
material for the performance of such obligations on the open market, or for any
other cause except financial, whether similar or dissimilar to those
specifically enumerated herein, which shall be beyond the reasonable control of
the party claiming such suspension. Upon the happening of any such cause, the
party claiming suspension shall immediately notify the other party, specifying
in reasonable detail the reason for non-performance and the party giving such
notice shall thereafter use all reasonable efforts to eliminate such cause, but
it shall not thereby be or become obligated to settle any strikes or lockouts.


In witness whereof, each of the parties hereto has caused this Agreement to be
executed and delivered as of the date hereof.


GRIFFIN & GRIFFIN EXPLORATION, L.L.C.


BY:     /s/ William K. Griffin, III
WILLIAM K. GRIFFIN, III,
PRESIDENT


 
0743608 B.C. LTD.


BY:    /s/ Chris Bunka
                                      CHRIS BUNKA, PRESIDENT
 
 

--------------------------------------------------------------------------------


 
Exhibit “A”




Palmetto Point Prospects


Palmetto Point 
Acres  
Sec.Twp.Rge.
Time
1.   PP F
142
42-2-4
.616
2.  PP F-7
(offset shale 10ft. show of gas)
105
5-2-5
.655
3.   PP F-12
142
41-2-4
.835
4.  PP F-25
38 
18-2-5
.687
5.   PP F-29/28
(offset multiple oil & gas shows)
77
15-2-5
.903
6.   PP F-39/2
 68
 6-2-5
 .83
7.   PP F-40/12
 100
7-2-5
 .915
8.   PP F-42
(Pritchartt oil offset)
 97
12-2-5
 .83
9.   PP F-115
 49
 9-2-4
 .764
10.  PP F-117
(offset 5’ gas between shale)
  171
23&24-2-4
 .783
11.  PP F-118
(offset possible gas show- will test #119 also)
 145
 
6&7-2-5
 .779
12.  PP F-121
(offset 2 shows)
 57
 7-2-5
 .784
13.  PP F-122
(no show in well offset)
  82
6-2-5
 .936

  
It is agreed that notwithstanding anything in this Agreement or this Exhibit “I”
to the contrary, Investor’s interest in the above Prospects is limited to those
ten (10) wells selected by Griffin for this Drilling Program. Investor has no
interest through this Agreement in those wells in this Exhibit “I” not selected
by Griffin as a Program Well.




[graphic.jpg]

 



